Citation Nr: 0205553	
Decision Date: 05/29/02    Archive Date: 06/11/02

DOCKET NO.  99-12 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel





INTRODUCTION

The veteran had active service from September 1942 to 
December 1945.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  When the case was before the Board in July 
2001, the Board granted reopening of the veteran's claims for 
service connection for hearing loss and tinnitus, and 
remanded the reopened claims for further development and de 
novo consideration by the RO.  In addition, the Board 
directed the RO to provide the veteran with a statement of 
the case on the issue of entitlement to service connection 
for middle ear disability.  Thereafter, the RO issued the 
required statement of the case, and the veteran perfected his 
appeal for service connection for middle ear disability.  The 
case was returned to the Board in November 2001.  In January 
2002, the Board denied service connection for middle ear 
disability and once again remanded the claims for service 
connection for hearing loss and tinnitus.  The case was 
returned to the Board in April 2002.


REMAND

The Board notes that in the July 2001 remand, the Board 
directed the RO to afford the veteran a VA examination to 
determine the nature and etiology of any existing hearing 
loss and tinnitus.  Thereafter, the RO returned the case to 
the Board without providing the required examination.  
Therefore, in January 2002, the Board once again remanded 
both issues to the RO for compliance with the prior remand 
directives.  For some unexplained reason, the RO has again 
returned the case to the Board without any documentation in 
the claims folder showing that it has even attempted to 
comply with the remand directives.

The Board is obligated to ensure that the RO complies with 
its directives.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance. Stegall v. West, 11 Vet. App. 
268, 271 (1998).

Accordingly, this case is REMANDED to the RO for the 
following actions:   

1. The RO should schedule the veteran for 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any existing 
hearing loss and tinnitus. The claims 
file must be provided to and reviewed by 
the examiner prior to completion of the 
examination report, and any indicated 
studies should be performed. The examiner 
should also provide opinions with respect 
to any currently present hearing loss and 
tinnitus as to whether it is at least as 
likely as not that the disorders are 
etiologically related to the veteran's 
active service period, to include any in- 
service acoustic trauma, and whether it 
is at least as likely as not that the 
disorders were caused or chronically 
worsened by the veteran's service- 
connected malaria or treatment therefore.  
The rationale for all opinions expressed 
also should be provided.

2.  If the veteran fails to report for 
the examination, the RO should obtain and 
associate with the claims folder the 
notice of examination sent to the 
veteran.

3.  Thereafter, the RO should undertake 
any other indicated development and 
adjudicate the veteran's reopened claims 
for service connection for tinnitus and 
hearing loss on a de novo basis.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  No action 
is required of the veteran until he is otherwise notified by 
the RO.  By this remand the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




